Exhibit 10.2
 


SPECTRUM PHARMACEUTICALS, INC.
2009 INCENTIVE AWARD PLAN


PERFORMANCE UNIT AWARD
GRANT NOTICE


Spectrum Pharmaceuticals, Inc., a Delaware corporation, (the “Company”),
pursuant to the Spectrum Pharmaceuticals, Inc. 2009 Incentive Award Plan, as
amended from time to time (the “Plan”), hereby grants to the individual listed
below (the “Participant”), in consideration of the mutual agreements set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, a performance-based restricted
stock unit award (the “Performance Units”). Each Performance Unit represents the
right to receive one share of Common Stock (as defined in the Plan) upon the
achievement of total stockholder return goals (the “Shares”). This award is
subject to all of the terms and conditions set forth herein and in the
Performance Unit Award Agreement attached hereto as Exhibit A (the “Performance
Unit Award Agreement”) and the Plan, each of which are incorporated herein by
reference. Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in this Performance Unit Award Grant Notice (the
“Grant Notice”) and the Performance Unit Award Agreement.


Participant:
[__________________________]
Grant Date:
[_____________]
Target Number of Performance Units:
[_____________]
Performance Period:
January 1, 2017 – December 31, 2018
Performance Goals:
Except as otherwise set forth in the Performance Unit Award Agreement, the
Participant is eligible to receive Shares based upon the Company’s attainment,
during the Performance Period, of the Performance Goals set forth in Section 2.2
of the Performance Unit Award Agreement.
Termination:
Except as otherwise set forth in the Performance Unit Award Agreement, the
Participant shall forfeit all Performance Unit upon the Participant’s
termination of service prior to the Valuation Date.

By his or her signature and the Company’s signature below, the Participant
agrees to be bound by the terms and conditions of the Plan, the Performance Unit
Award Agreement and this Grant Notice. The Participant has reviewed the
Performance Unit Award Agreement, the Plan and this Grant Notice in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Grant Notice and fully understands all provisions of this Grant
Notice, the Performance Unit Award Agreement and the Plan. The Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator of the Plan upon any questions arising
under the Plan, this Grant Notice and/or the Performance Unit Award Agreement.
In addition, by signing below, the Participant also agrees that the Company or
any Affiliated Company, in its sole discretion, may satisfy any withholding
obligations in accordance with Section 3.5 of the Performance Unit Award
Agreement by (i) withholding shares of Common Stock otherwise issuable













--------------------------------------------------------------------------------




to the Participant in connection with the vesting or payment of the Performance
Unit, (ii) instructing a broker on the Participant’s behalf to sell shares of
Common Stock otherwise issuable to the Participant in connection with the
vesting or payment of the Performance Unit and remit the proceeds of such sale
to the Company, or (iii) using any other method permitted by Section 3.5 of the
Performance Unit Award Agreement or the Plan. If the Participant is married, his
or her spouse has signed the Consent of Spouse attached to this Grant Notice as
Exhibit B.


SPECTRUM PHARMACEUTICALS, INC.:
 
PARTICIPANT:
By:
 
 
 
By:
 
 
Print Name:
 
 
 
Print Name:
 
 
Title:
 
 
 
 
 
 
Address:
 
 
 
Address:
 
 
 
 
 
 
 
 
 
















--------------------------------------------------------------------------------





EXHIBIT A
TO PERFORMANCE UNIT AWARD GRANT NOTICE
PERFORMANCE UNIT AWARD AGREEMENT
Pursuant to the Performance Unit Award Grant Notice (the “Grant Notice”) to
which this Performance Unit Award Agreement (this “Agreement”) is attached,
Spectrum Pharmaceuticals, Inc., a Delaware corporation (the “Company”), has
granted to the Participant a performance-based restricted stock unit award (the
“Performance Unit”) under the Spectrum Pharmaceuticals, Inc. 2009 Incentive
Award Plan, as amended from time to time (the “Plan”).
ARTICLE 1.
GENERAL
1.1    Defined Terms. Wherever the following terms are used in this Agreement
they shall have the meanings specified below, unless the context clearly
indicates otherwise. Capitalized terms not specifically defined herein shall
have the meanings specified in the Plan and the Grant Notice.
(a)    “Applicable Number of Performance Units” means the greater of (i) 100% of
the Target Number of Performance Units set forth on the Grant Notice and (ii)
the number of Performance Units that would vest if the date of the Participant’s
Qualifying Termination was the Valuation Date.
(b)    “Commencement Date” shall mean January 1, 2017.
(c)    “Common Stock Price” shall mean, as of a particular date, the Fair Market
Value of a share of Common Stock on that date.
(d)    [“Employment Agreement” shall mean that certain Executive Employment
Agreement by and between the Company and the Participant, dated as of June 20,
2008 and the first amendment thereto, dated as of April 17, 2014.]
(e)     “End Date” shall mean December 31, 2018.
(f)     “Maximum TSR” shall mean, with respect to the Performance Period, Total
Shareholder Return of the Company equal to or in excess of the 80th percentile
(as determined in accordance with standard statistical methodology) of the range
of total shareholder returns during the Performance Period of the constituent
companies included in the Peer Group, calculated in a manner consistent with TSR
calculation methodology under this Agreement.
(g)     “Minimum TSR” shall mean, with respect to the Performance Period, Total
Shareholder Return of the Company equal to the 30th percentile (as determined in
accordance with standard statistical methodology) of the range of total
shareholder returns during the Performance Period of the constituent companies
included in the Peer Group, calculated in a manner consistent with TSR
calculation methodology under this Agreement.
(h)     “Peer Group” shall mean the Company’s peer group set forth on Exhibit C;
provided, however, that if a constituent company in the Peer Group ceases to be
actively traded, due, for


1Insert for CEO form of agreement.


A-1



--------------------------------------------------------------------------------




example, to merger or bankruptcy or the Administrator otherwise reasonably
determines that it is no longer suitable for the purposes of this Agreement,
then the Administrator in its reasonable discretion may select a comparable
company to be added to the Peer Group for purposes of making the total
shareholder return comparison required by Section 2.2 hereof meaningful and
consistent across the relevant measurement period.
(i)    “Performance Goals” shall mean the total shareholder return goals
described in Section 2.2(b) hereof (including the Minimum TSR, Target TSR and
Maximum TSR), which shall be measured with respect to the Performance Period.
(j)    “Performance Period” shall mean the period beginning on the Commencement
Date and ending on the Valuation Date.
(k)    [“Qualifying Termination” shall mean a termination of the Participant’s
service with the Company (i) by the Company “Without Cause” (as defined in the
Employment Agreement), (ii)by the Participant for “Good Reason” (as defined in
the Employment Agreement), (iii) due to the Participant’s death, or (iv) due to
the Participant’s Disability (as defined in the Employment Agreement) .]
(l)    “Share Value” shall mean, as of a particular date, the average of the
closing trading prices of a share of Common Stock on the principal exchange on
which such shares are then traded for each trading day during the twenty (20)
consecutive trading days preceding the applicable date; provided, however, that
in the event that a Change in Control occurs prior to the End Date, Share Value
shall mean the price per share of Common Stock paid by the acquiror in the
Change in Control transaction.
(m)    “Target TSR” shall mean, with respect to the Performance Period, Total
Shareholder Return of the Company equal to the 50th percentile (as determined in
accordance with standard statistical methodology) of the range of total
shareholder returns during the Performance Period of the constituent companies
included in the Peer Group, calculated in a manner consistent with TSR
calculation methodology under this Agreement.
(n)    “Total Shareholder Return” or “TSR” shall mean the Company’s compound
annual total shareholder return for the Performance Period, calculated based on
the Share Value as of the Commencement Date as the beginning stock price and the
Share Value as of the Valuation Date as the ending stock price, plus dividends
during the applicable period (for the avoidance of doubt, included dividends
will be based on the record date of all dividends paid on Common Stock).
Additionally, as set forth in, and pursuant to, Section 3.4 hereof, appropriate
adjustments to the Total Shareholder Return shall be made to take into account
all stock dividends, stock splits, reverse stock splits and the other events set
forth in Section 3.4 hereof that occur prior to the Valuation Date.
(o)     “Valuation Date” shall mean the earlier to occur of (i) the End Date or
(ii) the date on which a Change in Control occurs.
1.2    Incorporation of Terms of Plan. The Performance Units are subject to the
terms and conditions of the Plan, which are incorporated herein by reference.




2Insert for CEO form of agreement.


A-2



--------------------------------------------------------------------------------





ARTICLE 2.
PERFORMANCE UNITS
2.1    Grant of Performance Units. In consideration of the Participant’s past
and/or continued employment with or service to the Company or an Affiliated
Company and for other good and valuable consideration, effective as of the Grant
Date set forth in the Grant Notice (the “Grant Date”), the Company grants to the
Participant an award of Performance Units (this “Award”) as set forth in the
Grant Notice, upon the terms and conditions set forth in the Plan and this
Agreement.
2.2    Performance-Based Right to Payment.
(a)    [Except in the event of a Qualifying Termination during the Performance
Period] , the vesting of the Participant’s Performance Units and the issuance of
Shares with respect thereto is contingent on the attainment of the Performance
Goals. Accordingly, [subject to Section 2.4 hereof] , the Participant shall not
become entitled to payment with respect to the Performance Units subject to this
Agreement unless and until the Administrator determines whether and to what
extent the Performance Goals have been attained and the Performance Units have
vested. Upon such determination by the Administrator and subject to the
provisions of the Plan and this Agreement, the Participant shall be entitled to
vesting and payment of that portion of the Performance Units as corresponds to
the Performance Goals attained (as determined by the Administrator in its sole
discretion) as set forth in Sections 2.2(b) and 2.3 hereof.
(b)    Subject to the Participant’s continued service with the Company from the
Grant Date through the Valuation Date and further subject to Sections 2.3 –
[2.4][2.5] hereof, the number of Performance Units that vest shall be determined
as of the Valuation Date, based on the Company’s Total Shareholder Return, as
follows:
(i)    If, as of the Valuation Date, the Company’s TSR with respect to the
Performance Period is less than the Minimum TSR, then no Performance Units shall
vest and the Performance Units shall thereupon be forfeited.
(ii)    If, as of the Valuation Date, the Company’s TSR with respect to the
Performance Period is equal to the Minimum TSR, then 25% of the Target Number of
Performance Units set forth on the Grant Notice shall vest.
(iii)    If, as of the Valuation Date, the Company’s TSR with respect to the
Performance Period is equal to the Target TSR, then 100% of the Target Number of
Performance Units set forth on the Grant Notice shall vest.
(iv)    If, as of the Valuation Date, the Company’s TSR with respect to the
Performance Period is equal to or greater than the Maximum TSR, then 200% of the
Target Number of Performance Units set forth on the Grant Notice shall vest.
(v)    If the Company’s Total Shareholder Return is between the Minimum TSR and
the Target TSR or between the Target TSR and the Maximum TSR, then the number of
Performance Units that shall vest in accordance with this Section 2.2(b) shall
be determined by means of linear interpolation.


3Insert for CEO form of agreement.
4Insert for CEO form of agreement.
5Insert for CEO form of agreement.
A-3





--------------------------------------------------------------------------------




2.3    Performance Unit Award Change in Control. Notwithstanding any contrary
provision of this Agreement, in the event that a Change in Control occurs at any
time prior to the End Date and the Participant remains continuously employed as
of immediately prior to such Change in Control, the number of Performance Units
that vest and become payable hereunder shall be determined, pursuant to Section
2.2 hereof, based on the Company’s achievement of the Performance Goals as of
the date on which the Change in Control occurs.
2.4    Termination. Notwithstanding anything to contrary in the Employment
Agreement, in the event that the Participant experiences a Qualifying
Termination prior to the end of the Performance Period, then the Applicable
Number of Performance Units shall vest and become payable hereunder as of the
termination date, and no additional Performance Units shall vest or become
payable thereafter.]  
2.5    Forfeiture.
(a)    Termination of Service. In the event that the Participant experiences a
termination of service during the Performance Period for any reason [that is not
a Qualifying Termination], all of the Performance Units shall thereupon
automatically be forfeited by the Participant as of the date of termination and
the Participant’s rights in any such Performance Units and such portion of the
Award, shall thereupon lapse and expire.
(b)    Failure to Achieve Performance Goals. Any outstanding Performance Units
that do not vest in accordance with this Agreement due to the failure by the
Company to achieve the Performance Goals shall automatically be forfeited by the
Participant as of the Valuation Date, and the Participant’s rights in any such
Performance Units and such portion of the Award shall thereupon lapse and
expire.
2.6    Payment of Shares. As soon as administratively practicable following the
vesting of any Performance Units pursuant to Sections 2.2, 2.3 [and 2.4] hereof,
but in no event later than sixty (60) days after such vesting date (for the
avoidance of doubt, this deadline is intended to comply with the “short term
deferral” exemption from Section 409A of the Code), the Company shall deliver to
the Participant a number of Shares equal to the number of Performance Units
subject to this Award that vest on the applicable vesting date (either by
delivering one or more certificates for such Shares or by entering such Shares
in book entry form, as determined by the Administrator in its sole discretion),
provided that any such payment made pursuant to Section 2.3 above in the event
of a Change in Control shall be made or deemed made immediately preceding and
effective upon the occurrence of such Change in Control.
2.7    Rights as Stockholder. The holder of the Performance Units shall not be,
nor have any of the rights or privileges of, a stockholder of the Company,
including, without limitation, voting rights and rights to dividends, in respect
of the Performance Units and any Shares underlying the Performance Units and
deliverable hereunder unless and until such Shares shall have been issued by the
Company and held of record by such holder (as evidenced by the appropriate entry
on the books of the Company or of a duly authorized transfer agent of the
Company).


6Insert for CEO form of agreement.
7Insert for CEO form of agreement.
8Insert for CEO form of agreement.
A-4

--------------------------------------------------------------------------------





ARTICLE 3.
OTHER PROVISIONS
3.1    Administration. The Administrator shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan and this Agreement as are consistent
therewith and to interpret, amend or revoke any such rules. Without limiting the
generality of the foregoing, all determinations, interpretations and assumptions
relating to the calculation and payment of the Performance Units (including,
without limitation, determinations, interpretations and assumptions with respect
to TSR and shareholder returns) shall be made by the Administrator. All actions
taken and all interpretations and determinations made by the Administrator in
good faith shall be final and binding upon the Participant, the Company and all
other interested persons. No member of the Committee or the Board shall be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan, this Agreement or the Performance Units.
3.2    Grant is Not Transferable. During the lifetime of the Participant, the
Performance Units may not be sold, pledged, assigned or transferred in any
manner other than by will or the laws of descent and distribution, unless and
until the Shares underlying the Performance Units have been issued. Neither the
Performance Units nor any interest or right therein shall be liable for the
debts, contracts or engagements of the Participant or his or her successors in
interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect, except to the extent that such disposition is permitted
by the preceding sentence.
3.3    Binding Agreement. Subject to the limitation on the transferability of
the Performance Units contained herein, this Agreement shall be binding upon and
inure to the benefit of the heirs, legatees, legal representatives, successors
and assigns of the parties hereto.
3.4    Adjustments Upon Specified Events. This Award and the Performance Units
may be subject to adjustments pursuant to Section 4.2 of the Plan in connection
with the occurrence of certain events relating to the shares of the Common
Stock. The Participant acknowledges that this Award and the Performance Unit are
subject to amendment, modification and termination in certain events as provided
in this Agreement and Section 4.2 of the Plan.
3.5    Tax Withholding. The Company shall be entitled to require a cash payment
(or to elect, or permit the Participant to elect, such other form of payment
determined in accordance with Section 12.1 of the Plan) by or on behalf of the
Participant and/or to deduct from other compensation payable to the Participant
any sums required by federal, state or local tax law to be withheld with respect
to the grant, vesting or payment of the Award. In satisfaction of the foregoing
requirement with respect to the grant, vesting or payment of the Award, unless
otherwise determined by the Company, the Company shall withhold Shares otherwise
issuable under the Award having a fair market value equal to the sums required
to be withheld by federal, state and/or local tax law. The number of Shares
which shall be so withheld in order to satisfy such federal, state and/or local
withholding tax liabilities shall be limited to the number of shares which have
a fair market value on the date of withholding equal to the aggregate amount of
such liabilities based on the minimum statutory withholding rates for federal,
state and/or local tax purposes that are


A-5



--------------------------------------------------------------------------------




applicable to such supplemental taxable income. Notwithstanding any other
provision of this Agreement, the Company shall not be obligated to deliver any
certificate representing Shares to the Participant or the Participant’s legal
representative or to enter any such Shares in book entry form unless and until
the Participant or the Participant’s legal representative, as applicable, shall
have paid or otherwise satisfied in full the amount of all federal, state and
local taxes applicable to the taxable income of the Participant resulting from
the grant or vesting of the Award or the issuance of Shares hereunder.
3.6    Conditions to Delivery of Shares. The Shares deliverable under this Award
may be either previously authorized but unissued Shares, treasury Shares or
Shares purchased on the open market. Such Shares shall be fully paid and
nonassessable. The Company shall not be required to issue or deliver any Shares
under this Award prior to fulfillment of the conditions set forth in Section
12.1 of the Plan.
3.7    Not a Contract of Service Relationship. Nothing in this Agreement or in
the Plan shall confer upon the Participant any right to continue to serve as an
employee or other Service Provider of the Company or shall interfere with or
restrict in any way the rights of the Company, which rights are hereby expressly
reserved, to discharge or terminate the services of the Participant at any time
for any reason whatsoever, with or without cause, except to the extent expressly
provided otherwise in a written agreement between the Company or an Affiliated
Company and the Participant.
3.8    Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
3.9    Conformity to Securities Laws. The Participant acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act, and applicable law.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the Award is granted, only in such a manner as to conform to such laws,
rules and regulations. To the extent permitted by applicable law, the Plan and
this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.
3.10    Amendment, Suspension and Termination. To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board; provided, however, that, except as may otherwise be provided by the
Plan, no amendment, modification, suspension or termination of this Agreement
shall adversely affect the Award in any material way without the prior written
consent of the Participant.
3.11    Notices. Any notice to be given under the terms of this Agreement shall
be addressed to the Company in care of the Secretary of the Company at the
Company’s principal office, and any notice to be given to the Participant shall
be addressed to the Participant at the Participant’s last address reflected on
the Company’s records. Any notice shall be deemed duly given when sent via email
or when sent by reputable overnight courier or by certified mail (return receipt
requested) through the United States Postal Service.
3.12    Successors and Assigns. The Company or any Affiliated Company may assign
any of its rights under this Agreement to single or multiple assignees, and this
Agreement shall inure to the benefit


A-6



--------------------------------------------------------------------------------




of the successors and assigns of the Company. Subject to the restrictions on
transfer set forth in Section 3.2 hereof, this Agreement shall be binding upon
the Participant and his or her heirs, executors, administrators, successors and
assigns.
3.13    Section 409A. The Performance Units are not intended to constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code (together with any Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the date hereof, “Section
409A”). However, notwithstanding any other provision of the Plan, the Grant
Notice or this Agreement, if at any time the Administrator determines that the
Performance Units or any portion thereof may be subject to Section 409A, the
Administrator shall have the right in its sole discretion (without any
obligation to do so or to indemnify the Participant or any other person for
failure to do so) to adopt such amendments to the Plan, the Grant Notice or this
Agreement, or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions, as
the Administrator determines are necessary or appropriate for the Performance
Units to be exempt from the application of Section 409A or to comply with the
requirements of Section 409A.
3.14    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if the Participant is subject to
Section 16 of the Exchange Act, then the Plan, the Award and this Agreement
shall be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b-3 of the Exchange Act) that are requirements for the application of
such exemptive rule. To the extent permitted by Applicable Law, this Agreement
shall be deemed amended to the extent necessary to conform to such applicable
exemptive rule.
3.15    Limitation on the Participant’s Rights. Participation in the Plan
confers no rights or interests other than as herein provided. This Agreement
creates only a contractual obligation on the part of the Company as to amounts
payable and shall not be construed as creating a trust. The Plan, in and of
itself, has no assets. The Participant shall have only the rights of a general
unsecured creditor of the Company with respect to amounts credited and benefits
payable, if any, with respect to the Shares issuable hereunder.




























A-7



--------------------------------------------------------------------------------










EXHIBIT B
TO PERFORMANCE UNIT AWARD GRANT NOTICE

CONSENT OF SPOUSE
I, _______________, spouse of _________, have read and approve the Performance
Unit Award Grant Notice (the “Grant Notice”) to which this Consent of Spouse is
attached and the Performance Unit Award Agreement (the “Agreement”) attached to
the Grant Notice. In consideration of issuing to my spouse the shares of the
common stock of Spectrum Pharmaceuticals, Inc. set forth in the Grant Notice, I
hereby appoint my spouse as my attorney-in-fact in respect to the exercise of
any rights under the Agreement and agree to be bound by the provisions of the
Agreement insofar as I may have any rights in said Agreement or any shares of
the common stock of Spectrum Pharmaceuticals, Inc. issued pursuant thereto under
the community property laws or similar laws relating to marital property in
effect in the state of our residence as of the date of the signing of the
foregoing Agreement.


Dated: _______________                _______________________________
Signature of Spouse






B-1









--------------------------------------------------------------------------------








EXHIBIT C
TO PERFORMANCE UNIT AWARD GRANT NOTICE

PEER GROUP

AMAG Pharmaceuticals, Inc.
Sucampo Pharmaceuticals, Inc.
Albany Molecular Research Inc.
Enanta Pharmaceuticals, Inc.
Genomic Health Inc.
Fluidigm Corp.
Luminex Corporation
Harvard Bioscience, Inc.
Amphastar Pharmaceuticals, Inc.
Vanda Pharmaceuticals Inc.
Mimedx Group, Inc.
Infinity Pharmaceuticals, Inc.
Pernix Therapeutics Holdings, Inc.
VIVUS, Inc.
SciClone Pharmaceuticals Inc.
Merrimack Pharmaceuticals Inc.
Supernus Pharmaceuticals, Inc.
NewLink Genetics Corporation
Halozyme Therapeutics, Inc.
Eagle Pharmaceuticals, Inc.
Ariad Pharmaceuticals, Inc.
 













C-1